



Exhibit 10.57




Board of Directors' Compensation


Director compensation for the May 2018 to May 2019 term:


Board/Committee Role
Total Comp
May 2018 to May 2019
Chairperson (1)
$420,000
Audit Committee Chair
$295,000
Audit Committee Member
$270,000
Compensation Committee Chair
$285,000
Compensation Committee Member
$260,000
Investment & Capital Committee Chair
$285,000
Investment & Capital Committee Member
$260,000
New Director (2)
$260,000
 
Additional Pay
Nominating & Governance Committee Chair
$20,000
Nominating & Governance Committee Member
$15,000



(1) The Chairperson will not receive compensation for committee assignments
except as Nominating & Governance Committee Chair.
(2) Compensation for new Directors that have not received a committee assignment
is based upon the lowest paying Committee Member role, and prorated based on
length of tenure remaining in the term.





